Jenkins, J.
When a defendant against whom a verdict has been rendered makes a motion for a new trial, he can not properly, while the motion is still pending and undisposed of, bring to this court for review any ruling, order, or decision made by the judge during the progress of the case. Kelly & Jones Co. v. Moore, 125 Ga. 382 (54 S. E. 118); Duke v. Story, 113 Ga. 112 (38 S. E. 337); Carreker v. Thornton, 1 Ga. App. 508 (57 S. E. 988). It appearing from the bill of exceptions and the judge’s certificate attached thereto that the plaintiff in error is now seeking to review the ruling of the trial judge in striking the plea in abatement filed by the defendant, and that, upon the court’s subsequently directing a verdict for the plaintiff, a motion for new trial was made, and that at the time the bill of exceptions was certified the motion for a new trial was pending and undisposed of in the court below, the motion to dismiss the writ of error must be sustained.

Writ of error dismissed.


Wade, G. J., and Luke, J., concur.